ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_01_FR.txt.                                                                                            566




                       DÉCLARATION DE M. LE JUGE YUSUF, PRÉSIDENT

                 [Traduction]

                    1. Ainsi que cela est précisé dans différentes parties de l’arrêt, en droit
                 international, une obligation de négocier, comme toute autre obligation,
                 ne peut naître que d’un engagement contraignant pris par une partie dans
                 le cadre d’un accord bilatéral ou de manière unilatérale.
                    2. L’expression d’une disposition à négocier ou l’acceptation d’une
                 invitation à négocier dénote, de la part d’un Etat, une volonté de rencon-
                 trer l’autre Etat et de dialoguer avec lui pour tenter de comprendre son
                 point de vue, explorer les possibilités d’entente sur des points particuliers
                 ou formuler une position commune, soit par écrit, soit en prenant des
                 mesures concrètes sur une question d’intérêt commun. Pareille disposition
                 ne devient pas une obligation à moins que les parties n’en expriment sans
                 ambiguïté l’intention, d’une manière compatible avec les différents moyens
                 de contracter des obligations en droit international.
                    3. Dans le contexte des échanges diplomatiques, qui sont une compo-
                 sante vitale des relations internationales, les Etats s’invitent mutuellement
                 à la table des négociations et acceptent d’y prendre place sans pour autant
                 contracter une obligation juridique d’engager des négociations ou de les
                 poursuivre tant qu’ils ne seront pas arrivés à une impasse ou n’auront pas
                 obtenu tel ou tel résultat.
                    4. En la présente espèce, dans leurs échanges et déclarations pério-
                 diques depuis le début du XXe siècle jusqu’en 2011, les Parties ont exprimé
                 de diverses façons leur disposition à négocier en vue de trouver une solu-
                 tion à l’enclavement de la Bolivie. Ces échanges et déclarations sont l’ex-
                 pression des tentatives faites de bonne foi par l’une et l’autre pour
                 surmonter les effets de la guerre du Pacifique qui s’est déroulée dans la
                 région de 1879 à 1884.
                    5. La Cour n’a ménagé aucun effort pour rechercher, au vu des élé-
                 ments qui lui avaient été soumis, si le Chili s’était juridiquement obligé à
                 négocier un « accès souverain » de la Bolivie à l’océan Pacifique. Comme
                 il est indiqué dans l’arrêt, elle n’a pas été en mesure de conclure à l’exis-
                 tence d’une telle obligation juridique.
                    6. La mission première de la Cour est de régler les différends confor-
                 mément au droit. Cela ressort clairement du paragraphe 1 de l’article 38
                 du Statut, qui dispose que « la mission [de la Cour] est de régler confor-
                 mément au droit international les différends qui lui sont soumis ». Or, le
                 droit ne saurait prétendre appréhender tous les aspects des différends ou
                 la réalité des relations interétatiques sous toutes leurs formes.
                    7. Certaines divergences de vues entre Etats échappent, de par leur
                 essence même, au règlement judiciaire par l’application du droit. Même
                 lorsqu’elles revêtent des aspects juridiques, l’emploi de moyens judiciaires

                                                                                            63




5 CIJ1150.indb 123                                                                                22/05/19 10:55

                              obligation de négocier un accès (décl. yusuf)                   567

                 pour aborder ces aspects ne permet pas nécessairement d’aboutir à un
                 règlement. Cela s’explique peut-être par le fait que le rôle du droit est
                 souvent limité par sa dimension instrumentale.
                    8. Il peut arriver que, comme en la présente espèce, la Cour rejette les
                 mesures sollicitées par le demandeur au motif qu’elles sont insuffisam-
                 ment fondées en droit. Si elle a pu ainsi s’acquitter de sa fonction judi-
                 ciaire, cela risque cependant de ne pas mettre fin aux problèmes qui
                 divisent les Parties ou de ne pas lever toutes les incertitudes qui pèsent sur
                 leurs relations. Il n’est pas inapproprié que la Cour, en de telles circons-
                 tances, appelle l’attention des Parties sur la possibilité d’explorer ou de
                 continuer d’explorer de nouveaux moyens de règlement de leur différend
                 dans l’intérêt de la paix et de l’harmonie entre elles (voir le paragraphe 176
                 de l’arrêt). Ainsi que le faisait observer la Cour permanente de Justice
                 internationale dans l’affaire des Zones franches,
                      « le règlement judiciaire des conflits internationaux, en vue duquel la
                      Cour est instituée, n’est qu’un succédané au règlement direct et
                      amiable de ces conflits entre les Parties ; … dès lors, il appartient à la
                      Cour de faciliter, dans toute la mesure compatible avec son Statut,
                      pareil règlement direct et amiable » (Zones franches de la Haute-­
                      Savoie et du Pays de Gex, ordonnance du 19 août 1929, C.P.J.I.
                      série A no 22, p. 13 ; voir aussi Passage par le Grand-Belt (Finlande
                      c. Danemark), mesures conservatoires, ordonnance du 29 juillet 1991,
                      C.I.J. Recueil 1991, p. 20, par. 35).
                    9. Le fait d’envisager de telles possibilités postérieurement au prononcé
                 d’un arrêt ne signifie pas que la Cour a renoncé au rôle qui est le sien en
                 tant que juridiction internationale. Cela signifie qu’elle a fait tout ce qu’elle
                 pouvait en tant qu’instance judiciaire, mais qu’elle est consciente de ce que
                 les relations entre Etats ne peuvent être restreintes à leurs purs aspects juri-
                 diques et que certains différends peuvent relever plus utilement d’autres
                 moyens de règlement à la disposition des parties (voir par exemple Haya de
                 la Torre (Colombie c. Pérou), arrêt, C.I.J. Recueil 1951, p. 83). C’est ce que
                 reconnaît expressément le paragraphe 2 de l’article 38 du Statut de la Cour,
                 qui autorise c­ elle-ci, si les parties sont d’accord, à statuer ex aequo et bono.
                    10. Comme le faisait observer Hersch Lauterpacht,
                      « une décision judiciaire met en place un point de départ commode et
                      bienvenu pour une dynamique de compromis. Elle assainit l’atmo­
                      sphère. Pour pouvoir changer le droit, il faut d’abord savoir ce que dit
                      le droit en vigueur ; pour qu’une relation future puisse être établie sur
                      la base de l’équité, il faut que la position juridique actuelle, qui n’est
                      entièrement dépourvue de tout élément d’équité et de justice que
                      dans des cas exceptionnels, fournisse l’une des bases du règlement
                      futur… Il est contraire à la dignité du droit qu’il soit transgressé,
                      mais il n’est pas contraire à sa dignité qu’une fois dûment établi, il
                      soit modifié par accord des parties. » (H. Lauterpacht, The Function
                      of Law in the International Community, Oxford, 1933, p. 330‑331.)

                                                                                                64




5 CIJ1150.indb 125                                                                                    22/05/19 10:55

                             obligation de négocier un accès (décl. yusuf)               568

                    11. La Cour a joué — et continue de jouer — un rôle important dans
                 l’univers du règlement des différends entre Etats. Même quand elles
                 n’aboutissent pas à un règlement définitif de ces différends, les procédures
                 judiciaires permettent aux parties de se rencontrer en un même lieu, de
                 faire état de leurs vues respectives sur l’objet du différend, d’exposer le
                 contexte de leurs relations contentieuses et de renouer un dialogue qui
                 était peut-être suspendu depuis des années. De ce point de vue, les tra-
                 vaux de la Cour facilitent le règlement pacifique des différends au‑delà de
                 la sphère strictement juridique.

                 (Signé) Abdulqawi A. Yusuf.




                                                                                          65




5 CIJ1150.indb 127                                                                              22/05/19 10:55

